PER CURIAM.
After an examination of the evidence in this case it seems to us apparent that it does not justify the awards which have been made, either for rental damage or for fee damage. It seems to be doubtful whether, from the evidence, any such damage has been sustained. The judgment seems to rest upon inference rather than upon proof. We have endeavored to ascertain from the evidence some basis upon which a reduced amount might be awarded; but we have been unable to arrive at any conclusion based upon such evidence. It seems hardly necessary to discuss in detail the evidence, for the purpose of showing the particular points in which it is defective, as it seems to us, upon a consideration thereof, that it has little or no probative force. We are of opinion that the judgment appealed from must be reversed, and a new trial ordered, with costs to the appellant to abide the event.